DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 9, 17, the statement “re-save the fault model” in the memory is ambiguous because it is unclear whether it will consider the modified fault model.
Claims 2-8, 10-16, 18-20 are also rejected for incorporating the deficiencies of their base claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Felke et al. (U.S Pub No. 20030195675) in view of Kurnik et al. (U.S 20150100199).
Regarding claims 1, 9, 17, Felke et al. disclose a fault diagnostic system, comprising: memory (109) including a fault model (103), the fault model including: a plurality of failure modes of a vehicle; and symptoms respectively associated with each of the failure modes (See paragraph 0020, 0021); and an updating module configured to: based on a data set, determine a new failure mode that is not already included in the fault model and new symptoms indicative of the occurrence of the new failure mode (See paragraph 0023); modify the fault model by: adding the new failure mode to the fault model 
Although Felke et al. disclose the new symptoms indicative for new failure mode (0023 considered as adding new failure mode to the fault model; and repeating the steps until a failure mode remains (See abstract)), Felke et al. fail to specifically disclose the re-save the fault model in the memory.  
However, Kurnik et al. disclose storing the fault diagnostic data in the memory (See claims 1, 10). It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the memory system of Felke et al. with that of Kurnik et al. by storing or re-save the fault model in the memory as new additional data regarding a current fault condition occur since it is common to provide an updated database for better function of the vehicle.
Regarding claims 2, 10, 18, Felke et al. disclose a diagnostic module (100) configured to selectively diagnose faults in the vehicle based on one or more vehicle operating parameters and the fault model (See paragraph 0020).
Regarding claims 3, 11, Felke et al. disclose the diagnostic module is configured to selectively diagnose a fault associated with the new failure mode when the one or more vehicle operating parameters are indicative of the new symptoms associated with the new failure mode occurring concurrently (See paragraph 0020, 0021, 0023).
Regarding claims 4, 12, Felke et al. disclose wherein the updating module is configured to modify the fault model in response to receipt of user input indicative of a confirmation to add the new failure mode and the new symptoms (See paragraph 0023, 0024).
Regarding claims 5-8, 13-16, 19-20, Felke et al. disclose wherein the updating module is configured to determine boundaries for one of the new symptoms using at least one classification model and the data set (See paragraph 0020); and wherein the updating module is further configured to label values of the data set based on comparisons of the values with the boundaries and to selectively adjust the boundaries based on the comparisons; wherein the updating module is configured to label first ones of the values as being in a first state in response to a determination that the first ones of the values are within the boundaries and to label second ones of the values as being in a second state in response to a determination that the second ones of the values are not within the boundaries and wherein the fault model includes rows for the failure modes and columns for the symptoms (See paragraph 0023-0025, 0069).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERTRUDE ARTHUR JEANGLAUDE whose telephone number is (571)272-6954.  The examiner can normally be reached on Monday-Thursday, 7:30-8:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GERTRUDE ARTHUR JEANGLAUDE/Primary Examiner, Art Unit 3661